Citation Nr: 0312808	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  The propriety of the initial noncompensable rating 
assigned for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and daughter




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1952 to May 1955.

This appeal arises from an October 1993 rating action that 
denied service connection for peripheral neuropathy.  A 
Notice of Disagreement (NOD) was received in December 1993, 
and a Statement of the Case (SOC) was issued in January 1994.  
A Supplemental SOC (SSOC) was issued subsequently in January 
1994.

This appeal also arises from a September 1993 rating action 
that granted service connection for bilateral pes planus, and 
assigned a noncompensable rating from January 1993.  A NOD 
with the initial noncompensable rating was received in June 
1994, and a SOC was issued in August 1994.  A SSOC was issued 
in September 1994.

A Substantive Appeal on both issues was received in September 
1994, and a SSOC was issued in October 1994.

This appeal also originally arose from a July 1994 rating 
action that denied service connection for headaches and for 
fungus of the feet (for which a NOD was received in September 
1994), and an August 1997 rating action that denied VA 
compensation benefits pursuant to the provisions 
of38 U.S.C.A. § 1151 for a stroke/cerebrovascular accident 
(for which a NOD was received in November 1997).  SOCs on 
these issues were issued in March 2000, but the veteran 
failed to perfect his appeals by filing timely Substantive 
Appeals, and the RO notified him and his representative 
thereof by letter of July 2002.

In January 1998, the veteran, his son, and daughter at the RO 
testified at a Board of Veterans' Appeals (Board) 
videoconference hearing with the undersigned in Washington, 
D.C.; a transcript of the hearing is of record.  

In September 1999, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  By September 2002 SSOC, the RO continued the 
denials of service connection for peripheral neuropathy and a 
compensable rating for bilateral pes planus.

In January 2003, the Board determined that additional 
evidentiary development was warranted in this case, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002).  In April 2003, the Board notified the appellant and 
his representative of the additional development and of some 
of the additional evidence received.

The Board's decision on the claim for service connection for 
peripheral neuropathy is set forth below.  The claim for a 
compensable initial evaluation following the grant of service 
connection bilateral pes planus is addressed in the remand 
following the order portion of the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for peripheral 
neuropathy has been accomplished.

2.  Although there is no objective evidence to establish in-
service cold injury, the veteran has asserted serving in cold 
conditions in Japan in service, and medical evidence 
establishes, at a minimum, that currently-diagnosed 
peripheral neuropathy is, at least as likely as not, the 
result of in-service cold injury.  




CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for peripheral neuropathy are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for service 
connection for peripheral neuropathy, the Board finds that 
the passage of the VCAA and implementing regulations does not 
prevent the Board from rendering a decision on this matter, 
and that all notification and development action needed to 
render a fair decision on the claim has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran contends that he was exposed to cold weather 
conditions while serving in Japan, and that his peripheral 
neuropathy is related to such exposure.  At the outset, the 
Board notes that the record includes no evidence to 
objectively establish specific in-service cold injury.

However, the post-service record contains numerous private 
and VA medical records showing treatment and evaluation of 
the veteran for many different complaints and disabilities 
including peripheral neuropathy.  In a January 1998 report, 
A. Carro, D.P.M., noted the veteran's reported history of 
frostbite in service in Japan, and after examination, opined 
that he had chronic peripheral neuropathy secondary to 
frostbite damage.  

Pursuant to the Board's January 2003 development, this case 
was referred to a VA physician to review all of the veteran's 
medical records and history and his claims file, and, 
following examination of the veteran, to render an opinion as 
to whether any current peripheral neuropathy was the result 
of disease or injury incurred in or aggravated by military 
service, to include alleged cold injury therein.  In an April 
2003 examination report, the physician concluded that it was 
as likely as not that peripheral neuropathy was incurred in 
or aggravated by military service when the veteran had a cold 
injury.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

In view of the foregoing, the Board finds that the record 
includes evidence of peripheral neuropathy, assertions of 
extreme cold exposure (which alludes to injury), and medical 
evidence indicating, at a minimum, that there is at least as 
likely as not a medical relationship between current 
disability and in-service cold injury.  Affording the veteran 
the benefit of the doubt on the question of cold injury in 
service, and on the question of the nexus to service, the 
Board finds that the criteria for service connection-a 
current disability, an injury or disease in service, and a 
medical opinion placing a nexus between the in-service injury 
or disease and the current disability-are met.  


ORDER

Service connection for peripheral neuropathy is granted.


REMAND

Regarding the claim for a higher initial rating for bilateral 
pes planus, the Board finds that, considering the record in 
light of the duties imposed by the VCAA and its implementing 
regulations, all notification and development action needed 
to fairly adjudicate that claim has not been accomplished.  
Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to that claim on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

In the September 1999 Remand, the Board found the pending, 
unadjudicated issue of service connection for arthritis of 
the feet to be inextricably-intertwined with the claim 
regarding the propriety of the initial noncompensable rating 
assigned for bilateral pes planus, and instructed the RO to 
afford the veteran a VA examination to determine the etiology 
of the arthritis and its relationship, if any, to the 
service-connected pes planus, and thereafter to adjudicate 
the issue of service connection for arthritis of the feet.  
Appellate review discloses that a May 2000 VA examination 
performed by QTC Medical Services failed to address the 
matter of arthritis of the feet.  While an April 2003 VA 
examiner noted that the veteran had a diagnosis of arthritis 
of the feet, that examination was performed pursuant to 
specific other Board development, and the physician was not 
requested to render an opinion regarding the etiology of the 
arthritis.  Under the circumstances, the Board finds that 
Stegall v. West, 11 Vet. App. 268 (1998) requires that this 
case be remanded to the RO to obtain the requested medical 
opinions regarding the arthritis of the feet, and to 
adjudicate the inextricably-intertwined claim for service 
connection therefor as instructed by the previous Board 
remand.  The notice of the examination must explain that a 
failure to report for any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  

The record indicates that the veteran has been treated at the 
VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  Prior 
to arranging for the veteran to undergo further examination, 
the RO must obtain and associate with the claims file all 
outstanding records from that facility, as well as undertake 
efforts to obtain all pertinent outstanding medical records 
any source(s) identified by the veteran, following the 
procedures prescribed in 38 C.F.R. § 3.159.  The RO should 
also undertake any additional notification and/or development 
action warranted by the VCAA.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the 
VAMC/Oklahoma City and request them to 
furnish copies of all records of medical 
treatment and evaluation of the veteran 
for all foot disabilities including pes 
planus, peripheral neuropathy, and 
arthritis from January 2003 to the 
present time.  All responses and records 
received should be associated with the 
claims file.

2.  The RO should request that the 
veteran to provide specific information, 
and, if needed, authorization for release 
to the VA, concerning any additional, 
outstanding records of pertinent medical 
treatment.  If the veteran responds, the 
RO should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.

3.  After receiving the veteran's 
response, the RO should assist him in 
obtaining any identified evidence by 
following the procedures set forth in 38 
C.F.R.         § 3.159.  If any records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should afford the veteran a 
special VA orthopedic examination to 
obtain information as to the etiology of 
arthritis of the feet, and the 
relationship, if any, between that 
arthritis and his military service or his 
service-connected bilateral pes planus 
and peripheral neuropathy.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and his report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including X-
rays of the feet, should be accomplished, 
a narrative interpretation of which 
should be associated with the completed 
examination report. The examiner should 
render an opinion for the record as to 
whether it is at least as likely as not 
that arthritis of the feet (a) is the 
result of disease or injury incurred in 
or aggravated by service, to include 
alleged cold injury therein; or (b) was 
caused or is aggravated by service-
connected bilateral pes planus or 
peripheral neuropathy.  In rendering the 
opinion as to the relationship, if any, 
between arthritis of the feet and 
military service, the examiner should 
specifically comment upon the 
significance, if any, of complaints or 
findings reflected in the veteran's 
service medical records.  If no 
relationship is found to exist between 
arthritis of the feet and the service-
connected bilateral pes planus and 
peripheral neuropathy, the examiner 
should render a further opinion for the 
record as to whether the symptoms and 
effects of the service-connected pes 
planus and peripheral neuropathy can be 
medically distinguished from arthritis of 
the feet.  The examiner should set forth 
all examination findings, together with 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
printed (typewritten) report. 

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
initial rating for bilateral pes planus 
along with the claim for service 
connection for arthritis of the feet (in 
the first instance), in light of all 
pertinent evidence and legal authority.  

8.  If the claim for service connection 
for arthritis of the feet is denied, the 
RO should furnish the veteran and his 
representative notice of the denial and 
of the veteran's appellate rights.  The 
veteran and his representative are 
reminded that Board review over any issue 
not currently in appellate status 
(specifically, the issue of service 
connection for arthritis of the feet) may 
be obtained only if a timely NOD, and 
after issuance of a SOC, a timely 
Substantive Appeal, are filed.

9.  If a claim for a higher initial 
evaluation for pes planus, and/or any 
other issue for which a timely appeal has 
been perfected, remains denied, the RO 
must furnish the veteran and his 
representative an appropriate SSOC (to 
include a summary of the laws codifying 
and the regulations implementing the 
VCAA, and clear reasons and bases for the 
RO's determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West,     12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



